I vote for a reversal of the judgment and for a new trial of the action upon these two grounds, only:
I. Whether the delays in the completion of the work were due to "any act or omission" on the part of the defendant was a question of fact, which was for the jury to pass upon, in determining whether the defendant was entitled to deduct the sum of $2,044 for overtime penalty.
II. While I regard the contract as binding upon the contractor and as compelling him to complete the work upon the *Page 233 
street, according to the plan, profile and specifications, it does not exempt the defendant from liability for errors in giving the center line of the proposed street. The exemption is only as to errors in giving the grades. Therefore, the error in giving the false center line was one for which the defendant should be responsible, to the extent of the additional work of excavation and filling in, which the contractor was compelled to do upon the sides of the new street.
PARKER, Ch. J., O'BRIEN and CULLEN, JJ. (GRAY, J., in result in memorandum), concur; HAIGHT and WERNER, JJ., absent.
Judgment reversed, etc.